I concur in the result, upon this ground: I do not consider it necessary, or even proper, to construe the complaint as alleging a cause of action for a reformation of the note. If the plaintiff can sustain his allegation that the loan was really made to the defendant indorsers, that, though apparently occupying the position of technical indorsers, the note was given for *Page 323 
their accommodation, that they actually received the proceeds of the note, and were the actual paymasters of the note, matters susceptible of proof by parol evidence, the defense that they received no notice of nonpayment of the note will not avail them. 3 Code 1922, § 3766; Commercial Nat.Bank v. Ashley, 133 S.C. 304, 130 S.E., 890; Martin v.Traxler, 140 S.C. 515, 139 S.E., 165; Rogers v. Palmer,105 N.J. Law, 445, 144 A., 574, 62 A.L.R., 113, 3 R.C. L., 1179.